United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2211
                                   ___________

Joanne Burrow,                          *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Boeing Company,                         * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: April 4, 2012
                                 Filed: April 9, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       Joanne Burrow appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action. Having conducted de novo review of the
record, see Wierman v. Casey’s Gen. Stores, 638 F.3d 984, 993 (8th Cir. 2011), and
having carefully considered Burrow’s arguments for reversal, we agree with the
district court that Burrow failed to create any trialworthy issues on whether her race


      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
was a contributing factor in the adverse employment actions, as required for a claim
under the Missouri Human Rights Act (MHRA), see EEOC v. Con-Way Freight, Inc.,
622 F.3d 933, 938 (8th Cir. 2010) (under MHRA plaintiff need only prove that race
was contributing factor in employment decision; Missouri courts have defined
contributing factor as one that contributed share in anything or has part in producing
effect).2 The district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      2
        We do not address the claims Burrow has abandoned on appeal. See Griffith
v. City of Des Moines, 387 F.3d 733, 739 (8th Cir. 2004).
                                         -2-